DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13-32 are now pending
Claims 21-32 are new
Claims 1-12 are now canceled
Claims 13-17 and 20 are currently amendedClaims 13-32 are now rejected

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  New replacement drawings now recite a reference character 25 (changed from previous 24), which is not described or supported in the original specification.  What is reference character 25? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Replacement paragraph 58 now recites “Referring to Figs. 1A to 1D, embodiments” but there is not Fig 1D.  Did Applicant intend to recite “Referring to Figs. 1A to 1B, embodiments” instead?  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  new reference character 25 is not described or supported in the original specification.  What is reference character 25?  Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities:  Line 2 states “of the vessel.” and instead should state “of the water-containing vessel.” to maintain consistency.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Line 1 states “furthering” and instead should state “further”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Line 3 states “ORP”.  Examiner suggests spelling out the acronym for the first instance following by “ORP” in parenthesis.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Also, line 2 states “of the vessel.” and instead should state “of the water-containing vessel.” to maintain consistency.  Appropriate corrections are required.
Claim 25 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Also, line 2 states “of the vessel.” and instead should state “of the water-containing vessel.” to maintain consistency.  Appropriate corrections are required.
Claim 32 is objected to because of the following informalities:  Line 1 states “The system” and instead should state “The sanitation system” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a controller configured to” on line 2 of claim 23, “the controller is further configured to” on line 1 of claim 24, “wherein the controller is further configured to” on line 1 of claim 27, “wherein the controller is further configured to” on line 1 of claim 28, “wherein the controller is further configured to” on line 1 of claim 29, and “wherein the controller is further configured to” on line 1 of claim 32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the water” on line 4, “the spa sanitation system” on line 6.  There is insufficient antecedent basis for these limitations in the claim.  Claims 24-32 are also rejected since these claims depend on claim 23.
Claim 25 recites the limitation "a polarity configuration” on lines 1-2.  It is unclear whether Applicant is referring to the same polarity configuration as recited on line 8 of claim 23, or a different polarity configuration.
Claim 27 recites the limitation "the same polarity configuration” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the determined voltage” on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brondum et al. (U.S. 2019/0025273 A1) (hereinafter “Brondum”).

Regarding Claim 13:
Brondum teaches a method for controlling a spa sanitation system of a water-containing vessel (see paragraphs 3, 11 and 34), comprising:
acquiring Oxidation Reduction Potential (ORP) measurements, pH measurements, and temperature measurements for water of the water-containing vessel (see paragraphs 3, 12 and 13);
determining a voltage and a current to be delivered to two or more electrodes of the spa sanitation system to produce sanitizer (see paragraphs 9, 11-13 and 34);
selecting a polarity configuration of the two or more electrodes (see paragraphs 9, 11-13, and 34);
wherein the polarity configuration comprises at least a first polarity and a second polarity (see paragraphs 9, 11-13, and 34).
	Although Brondum does not explicitly teach determining a time period for which to run the two or more electrodes, as recited in independent claim 13, Brondum further teaches a spa controller operable to receive data from a sensor assembly, to control one or more chemical treatment components, and to further operate in a plurality of modes (see paragraphs 11 and 34).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the spa controller of Brondum to be capable of determining a time period and mode of operation of when to run the two electrodes and which of the two electrodes to run in order to effectively and efficiently treat a spa sanitation system (see paragraphs 9, 11-13 and 34).

Regarding Claim 14:
Brondum teaches the method of claim 13, further comprising turning off pumps of the water-containing vessel (see paragraphs 9, 11-13, and 34).



Regarding Claim 15:
Brondum teaches the method of claim 13, wherein the step of selecting the polarity configuration comprises measuring a first impedance of the two or more electrodes in the first polarity and measuring a second impedance of the two or more electrodes in the second polarity, and selecting the polarity configuration having a lower impedance (see paragraphs 9, 11-13, and 34).

Regarding Claim 16:
Brondum teaches the method of claim 14, wherein the steps of turning off the pumps, acquiring ORP measurements, pH measurements, and temperature measurements, determining the voltage and the current, determining the time period, and selecting the polarity configuration are performed in an operational cycle of a plurality of operational cycles (see paragraphs 9, 11-13, and 34).

Regarding Claim 17:
Brondum teaches the method of claim 16, further comprising periodically switching the polarity configuration if the polarity configuration was unchanged for a threshold number of consecutive operational cycles (see paragraphs 9, 11-13, and 34).

Regarding Claim 18:
Brondum teaches the method of claim 13, further comprising monitoring a cumulative charge delivered to the two or more electrodes in each of the first polarity and the second polarity (see paragraphs 9, 11-13, and 34).

Regarding Claim 19:
Brondum teaches the method of claim 13, further comprising injecting a pH adjust down chemical into the water if the pH measurements are above a maximum pH threshold (see paragraphs 9, 11-13, and 34).

Regarding Claim 20:
Brondum teaches the method of claim 13, wherein the voltage delivered to the two or more electrodes is increased from zero to a determined voltage level gradually over a ramp period (see paragraphs 9, 11-13, and 34).

Regarding Claim 21:
Brondum teaches the method of claim 13, further comprising locating the two or more electrodes adjacent a side wall of the water-containing vessel (see paragraphs 11-12 and 34-37).

Regarding Claim 22:
Brondum teaches the method of claim 13, further comprising communicating through a communications interface (see FIGS. 16-18 further discussing a spa interface and wireless communications) (see paragraphs 76-83).



Regarding Claim 23:
Brondum teaches a sanitation system for a water-containing vessel (see paragraphs 3, 11 and 34), comprising:
a controller (spa controller) (see paragraphs 11, 12, 34 and 80) configured to
acquire ORP measurements, pH measurements, and temperature measurements for the water (see paragraphs 3, 12 and 13);
determine a voltage and a current to be delivered to two or more electrodes of the spa sanitation system to produce sanitizer (see paragraphs 9, 11-13 and 34);
select a polarity configuration of the two or more electrodes (see paragraphs 9, 11-13, and 34);  
wherein the polarity configuration comprises at least a first polarity and a second polarity (see paragraphs 9, 11-13, and 34).
Although Brondum does not explicitly teach determine a time period for which to run the two or more electrodes, as recited in new, independent claim 23, Brondum further teaches a spa controller operable to receive data from a sensor assembly, to control one or more chemical treatment components, and to further operate in a plurality of modes (see paragraphs 11 and 34).  As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the spa controller of Brondum to be capable of determining a time period and mode of operation of when to run the two electrodes and which of the two electrodes to run in order to effectively and efficiently treat a spa sanitation system (see paragraphs 9, 11-13 and 34).

Regarding Claim 24:
Brondum teaches the system of claim 23, wherein the controller is further configured to turn off pumps of the vessel (see paragraphs 9, 11-13, and 34).

Regarding Claim 25:
Brondum teaches the system of claim 23, wherein when the controller selects a polarity configuration, it measures a first impedance of the two or more electrodes in the first polarity and measures a second impedance of the two or more electrodes in the second polarity, and selects the polarity configuration having a lower impedance (see paragraphs 9, 11-13, and 34).

Regarding Claim 26:
Brondum teaches the system of claim 24, wherein the turning off the pumps, acquiring ORP measurements, pH measurements, and temperature measurements, determining the voltage and the current, determining the time period, and selecting the polarity configuration are performed in an operational cycle of a plurality of operational cycles (see paragraphs 9, 11-13, and 34).

Regarding Claim 27:
Brondum teaches the system of claim 23, wherein the controller is further configured to periodically switch the polarity configuration if the same polarity configuration was selected for a threshold number of consecutive operational cycles (see paragraphs 9, 11-13, and 34).

Regarding Claim 28:
Brondum teaches the system of claim 23, wherein the controller is further configured to monitor a cumulative charge delivered to the two or more electrodes in each of the first polarity and the second polarity (see paragraphs 9, 11-13, and 34).

Regarding Claim 29:
Brondum teaches the system of claim 23, wherein the controller is further configured to inject a pH adjust down chemical into the water if the pH measurements are above a maximum pH threshold (see paragraphs 9, 11-13, and 34).

Regarding Claim 30:
Brondum teaches the system of claim 23, wherein the voltage delivered to the two or more electrodes is increased from zero to the determined voltage gradually over a ramp period (see paragraphs 9, 11-13, and 34).

Regarding Claim 31:
Brondum teaches the system of claim 23, wherein the two or more electrodes are located adjacent a side wall of the vessel (see paragraphs 11-12 and 34-37).


Regarding Claim 32:
Brondum teaches the system of claim 23, wherein the controller is further configured to communicate through a communications interface (see FIGS. 16-18 further discussing a spa interface and wireless communications) (see paragraphs 76-83).


Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive and also focus on new claims 21-32, which have been addressed above in the updated rejection (see above).
The previous drawing objection has been considered and is now withdrawn.  However, a new drawing objection is now made (see above).
The previous specification objection has been considered and is now withdrawn.  However, a new specification objection is now made (see above).
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
A new 112(f) claim interpretation/analysis is now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
Applicant argues on pages 9-10 of the Remarks section filed on 03/14/2022 “Brondum is directed to a multi-functional sensor assembly.  The sensor assembly is designed to be small…Brondum does not teach or suggest using electrodes to produce sanitizer…Applicant submits that a person of skill would not be led directly and without difficulty by Brondum to the subject matter of independent claim 13, as the electrodes of Brondum’s device are directed toward a completely different purpose (taking measurements) than the electrodes of claim 13 (producing sanitizer).”
Examiner respectfully disagrees.
Brondum teaches countless in-line sensors which monitor physical parameters, such as ORP, pH and temperature to further provide information that is used to maintain healthy and safe spa water (see Brondum paragraph 3).  The claim limitation “determining a voltage and a current to be delivered to two or more electrodes of the spa sanitation system to produce sanitizer” does not necessarily imply that the electrodes itself are cleaning the spa water.  The claim limitation in general is broadly stating to determine a voltage and a current, and to further produce sanitizer, which is disclosed by Brondum (see Brondum paragraph 11 further discussing the sensor assembly is in fluid communication with the spa water and one or more chemical treatment components).  In addition, Brondum is able to determine a voltage and a current to sanitize and further purify the spa water (see paragraphs 12-13).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773